     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 1 of 9


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   IVAN ESCOBAR, as an individual           No. 2:20-cv-02501-WBS-JDP
     and on behalf of all others
13   similarly situated,

14                 Plaintiffs,                MEMORANDUM AND ORDER RE:
                                              PLAINTIFF’S MOTION TO REMAND
15        v.

16   CAPSTONE LOGISTICS, LLC, a
     Delaware limited liability
17   company; and DOES 1 through 50,
     inclusive
18
                   Defendants.
19

20
                                   ----oo0oo----
21
                Plaintiff Ivan Escobar (“plaintiff”) brought this
22
     action against Capstone Logistics, LLC (“Capstone”) and Does 1
23
     through 50, asserting violations of California Labor Code §
24
     226(a) and California Labor Code § 2698, and purporting to sue on
25
     behalf of himself and “[a]ll current and former employees of
26
     Capstone in the state of California who were paid “Premium” wages
27
     at any time between May 13, 2019, through the present.”             (See
28
                                          1
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 2 of 9


1    Compl.) (Docket No. 1, at Ex. 1.)

2               Defendant Capstone removed the case to this court

3    asserting diversity jurisdiction under 28 U.S.C. § 1332(d)(2),

4    the Class Action Fairness Act of 2005 (“CAFA”).          However, after

5    reviewing his arbitration agreement with defendant, which would

6    effectively bar any class claims, plaintiff filed a First Amended

7    Complaint (“FAC”) which eliminated the class action claims and

8    solely asserts claims under the Private Attorneys General Act

9    (“PAGA”), California Labor Code § 2968, et seq. (See generally

10   First Am. Compl.) (Docket No. 12.)        Before the court now is

11   plaintiff’s Motion to Remand. (See Mot. to Remand.) (Docket No.

12   7.)

13   I.    Factual and Procedural Background

14              Plaintiff Ivan Escobar was hired by Capstone on or

15   about April 13, 2020 as a Material Handler, and worked as an

16   hourly non-exempt employee.      (See First Am. Compl. at ¶ 7.)

17   Capstone is a Delaware limited liability company that provides

18   supply chain management services, including transportation,

19   warehousing, and fulfillment services, to businesses throughout

20   the United States and California.        (Id. at ¶ 9.)    Plaintiff
21   contends that Capstone uniformly administered a corporate policy

22   and practice of failing to provide proper payroll records in

23   violation of California Labor Code § 226.        (Id. at ¶ 16.)

24   Plaintiff states that when “premium” wages were paid, the wage

25   statements failed to identify the correct rates of pay and/or

26   hours worked.    (Id. at ¶ 17.)    He seeks penalties on behalf of
27   all aggrieved hourly employees who were paid “premium” wages from

28   May 13, 2019 through the present for Capstone’s violations of
                                          2
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 3 of 9


1    California Labor Code § 226(a).       (Id. at ¶ 22.)

2    II.   Discussion

3               Plaintiff does not dispute that there is complete

4    diversity between himself and the defendant.         Although California

5    may be a real party in interest to a PAGA action because most of

6    the penalties recovered in a PAGA action ultimately accrue to the

7    California Labor Workforce & Development Agency, this does not

8    convert California into an actual party to all PAGA litigation.

9    See Archila v. KFC U.S. Props., Inc., 420 F. App’x 667, 668 (9th

10   Cir. 2011).    However, plaintiff argues that the court lacks

11   diversity jurisdiction under 28 U.S.C. § 1332 because after the

12   dismissal of his class claims the amount in controversy does not

13   exceed $75,000, exclusive of interests and costs.1

14              The amount in controversy includes “all relief claimed

15   at the time of removal to which the plaintiff would be entitled

16   if [he] prevails.”     See Chavez. v. JPMorgan Chase & Co., 888 F.3d

17   413, 418 (9th Cir. 2018).      To determine the amount in

18   controversy, courts must first look to the face of the pleadings.

19   See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

20   289–90 (1938).
21              Where, as here, it is unclear from the face of the

22   complaint whether the amount in controversy exceeds $75,000, “the

23   removing defendant bears the burden of establishing, by a

24   preponderance of the evidence, that the amount in controversy

25

26
           1   Although defendant did not address this issue at the
     hearing on this motion, and seemed to concede that the court had
27   only supplemental jurisdiction over plaintiff’s PAGA claims, this
     issue was mentioned at length in the parties’ motions and will
28   accordingly be addressed here.
                                     3
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 4 of 9


1    exceeds the jurisdictional threshold.”        See Urbino v. Orkin

2    Servs. of Cal., Inc., 726 F.3d 1118, 1121-22 (9th Cir. 2013).

3    The amount in controversy may include “damages (compensatory,

4    punitive, or otherwise) and the cost of complying with an

5    injunction, as well as attorneys’ fees under fee shifting

6    statutes.”   See Gonzalez v. CarMax Auto Superstores, LLC, 840

7    F.3d 644, 648 (9th Cir. 2016).       Conclusory allegations as to the

8    amount in controversy are insufficient.        See Corral v. Select

9    Portfolio Servicing, Inc., 878 F.3d 770, 774 (9th Cir. 2017).         In

10   assessing the amount in controversy, the court may consider

11   allegations in the complaint and in the notice of removal, as

12   well as summary-judgment type evidence relevant to the amount in

13   controversy.2    See Chavez, 888 F.3d at 416 (internal citations

14   omitted).

15               Under PAGA, civil penalties recovered by aggrieved

16   employees are distributed as follows: “75 percent to the Labor

17   and Workforce Development Agency [“LWDA”] and 25 percent to the

18   aggrieved employees.”     Cal. Lab. Code § 2699(i).      In Urbino, the

19   Ninth Circuit made clear that the “amount in controversy” in PAGA

20        2    Defendant has submitted factual allegations regarding
     the number of “premium” wage statements that were paid to
21   plaintiff, the number of non-exempt employees in California paid
22   “premium” wages, and the number of wage statements issued to
     those employees which reflected “premium” wages, supported by a
23   declaration from defendant’s payroll manager, Megan Nagel, under
     penalty of perjury. (See Opp’n to Mot. to Remand at Ex. 2, Decl.
24   of Meghan Nagel in Support of Opp’n to Mot to Remand(“Nagel
     Decl.”) (Docket No. 11).) This type of evidence has previously
25   been found sufficient to support removal. See Jones v. Tween
26   Brands, Inc., No. 2:14-cv-1631-ODW (PLAx), 2014 WL 1607636 at *3
     (C.D. Cal. Apr. 22, 2014); Muniz v. Pilot Travel Ctrs. LLC, No.
27   Civ. S-07-0325 FCD EFB, 2007 WL 1302504 at * 5 (E.D. Cal. May, 1,
     2007).
28
                                          4
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 5 of 9


1    only actions cannot be met by aggregating the penalties

2    recoverable on behalf of all aggrieved employees.          See Urbino,

3    726 F.3d at 1122.     Thus, the court cannot consider the recovery

4    that other aggrieved employees would receive in assessing the

5    amount in controversy.

6               However, district courts in California have disagreed

7    as to whether the LWDA’s portion of potential PAGA penalties can

8    be aggregated with an individual plaintiff’s portion of the

9    penalties to satisfy the amount in controversy requirement.

10   Compare e.g. Hesselink v. Am. Family Life Assurance Co. of

11   Columbus, Case No. SACV 20-02051-CJC (DFMx), 2020 WL 7768711,

12   (S.D. Cal. Dec. 30, 2020) at *3 (holding that the state’s 75%

13   share cannot be aggregated with the plaintiff’s); Steenhuyse v.

14   UBS Fin. Servs., Inc., 317 F. Supp. 3d 1062, 1069 (N.D. Cal.

15   2018) (same); Willis v. Xerox Bus. Servs. LLC, No. 1:13-cv-01353-

16   LJO-JLT, 2013 WL 6053831 at *8–9 (E.D. Cal. Nov. 15, 2013)(same);

17   Lopez v. Source Interlink Cos., Inc., No. 2:12-cv-00003-JAM-CKD,

18   2012 WL 1131543, *3 (E.D. Cal. Mar. 29, 2012)(same), with e.g.,

19   Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1046

20   (N.D. Cal. 2014) (holding that the state’s 75% share can be
21   aggregated with an individual plaintiff for purposes of

22   satisfying the amount in controversy);        Mitchell v. Grubhub Inc.,

23   Case No. CV 15-05465-BRO (ASx), 2015 WL 5096420, *5 (C.D. Cal.

24   Aug. 28, 2015)(same).

25              The conflicting conclusions reached by the various

26   district courts are due to differing interpretations of Urbino.3
27
          3    Defendant relies extensively on Thomas v. Aetna Health
28   of California, Inc., No. 1:10-cv-01906-AWI-SKO, 2011 WL 2173715,
                                     5
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 6 of 9


1    In Urbino, the defendants contended that the interest asserted by

2    the plaintiff was not his individual interest but rather the

3    state’s collective interest in enforcing its labor laws through

4    PAGA.     See Urbino, 726 F.3d at 1122–23.     The Ninth Circuit

5    responded:

6                To the extent Plaintiff can, and does, assert
                 anything beyond his individual interest, however,
7                we are unpersuaded that such a suit, the primary
                 benefit of which will inure to the state,
8                satisfies the requirements of federal diversity
                 jurisdiction. The state, as the real party in
9                interest, is not a ‘citizen’ for diversity
                 purposes. See Navarro Sav. Ass’n v. Lee, 446
10               U.S. 458, 461 (1980) (courts ‘must disregard
                 nominal or formal parties and rest jurisdiction
11               only upon the citizenship of real parties to the
                 controversy.’). . .
12

13   See id.

14               “This language implies that, whether the state is

15   deemed a nominal party or a real party in interest, its interest

16   is not to be considered.”      See Hesselink, 2020 WL at *3.        The

17   Urbino court explained that when determining the amount in

18   controversy, aggregation of claims is appropriate “when neither

19   [party] can enforce [the claim] in the absence of the other.”

20   Urbino, 726 F.3d 1122.     However, PAGA “permits either the LWDA or
21   the aggrieved employees to act independently to enforce the Labor

22   Code.”    See Hesselink, 2020 WL at *3.      In addition, the position

23   advocated by defendant here -- that the plaintiff in a PAGA claim

24   pursues a common and undivided claim in his role as a proxy for

25   the state and that the amount in controversy should include the

26
     at * 19 (E.D. Cal. Jun. 2, 2011) and Schiller v. David’s Bridal,
27   Inc., 2010 WL 2793650-AWI-SKO, at * 8 (E.D. Cal. July 14, 2010).
     However, because both cases pre-date Urbino, the court finds them
28   inapposite here.
                                     6
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 7 of 9


1    total civil penalties sought in the action -- was asserted

2    forcefully by the Urbino dissent but ultimately not adopted by

3    the panel.   Thus, Urbino’s language leads this court to conclude

4    that the LWDA’s penalties should not be aggregated with

5    plaintiff’s penalties to determine the amount in controversy.4

6               Plaintiff received nine wage statements reflecting

7    “Premium” wages during his employment tenure.         (See Opp’n to Mot.

8    to Remand at Ex. 2, Nagel Decl. at ¶ 5.)        Plaintiff states that

9    the maximum amount of penalties to which he may be entitled is

10   $562.50, assuming a PAGA penalty of $250 per wage statement for

11   “initial violations” and considering the 75% share of penalties

12   that would go to the LWDA.      (See Reply in Supp. of Mot. to Remand

13   at 5.) (Docket No. 13.)5     This does not come close to the $75,000

14   amount in controversy requirement for diversity jurisdiction,

15   even if the court were to consider attorney’s fees.          Because

16   plaintiff’s claims fall short of satisfying the amount in

17   controversy requirement, the court concludes that there is no

18   traditional diversity jurisdiction under 28 U.S.C. § 1332.

19              Nevertheless, because the court originally had

20
          4    Defendant suggests that Sakkab v. Luxottica Retail N.
21   Am., Inc., 803 F.3d 425, 427–440 (9th Cir. 2015) has called into
22   question the continuing validity of Urbino. However, Sakkab
     never mentioned Urbino in its analysis and dealt with the issue
23   of whether the Federal Arbitration Act preempted the bar on the
     waiver of representative claims under PAGA. See id. Defendant
24   has cited no case law to support this proposition. Accordingly,
     the court does not agree that Sakkab has called into question the
25   validity of Urbino.
26        5    Defendant has not contested plaintiff’s calculation of
27   his individual penalties or the idea that there would only be
     penalties for initial violations.
28
                                          7
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 8 of 9


1    diversity jurisdiction over plaintiff’s CAFA claim at the time of

2    removal, defendant asks the court to retain supplemental

3    jurisdiction over plaintiff’s remaining PAGA claim under 28

4    U.S.C. § 1367.    See Echevarria v. Aerotek, Inc., 814 F. App’x

5    321, 322 (9th Cir. 2020).      Federal courts have “supplemental

6    jurisdiction over all other claims that are so related to claims

7    in the action within such original jurisdiction that they form

8    part of the same case or controversy under Article III of the

9    United States Constitution.”      28 U.S.C. § 1367(a).      But a

10   district court “may decline to exercise supplemental jurisdiction

11   . . . [if] the district court has dismissed all claims over which

12   it has original jurisdiction.”       28 U.S.C. § 1367(c); see also

13   Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 n.3 (9th Cir.

14   1997) (en banc) (explaining that a district court may decide sua

15   sponte to decline to exercise supplemental jurisdiction).

16              The Supreme Court has stated that “in the usual case in

17   which all federal-law claims are eliminated before trial, the

18   balance of factors to be considered under the pendent

19   jurisdiction doctrine--judicial economy, convenience, fairness,

20   and comity--will point toward declining to exercise jurisdiction
21   over the remaining state-law claims.”        Carnegie–Mellon Univ. v.

22   Cohill, 484 U.S. 343, 350 n.7 (1988).

23              Here, comity weighs in favor of declining to exercise

24   supplemental jurisdiction over plaintiff’s remaining state law

25   claim because the state court is competent to hear such claims

26   and may have a better understanding of the relevant state law.
27   As for judicial economy, this action was removed to this court

28   only a little over two months ago and is still in its early
                                          8
     Case 2:20-cv-02501-WBS-JDP Document 20 Filed 03/10/21 Page 9 of 9


1    stages.    Judicial economy does not weigh in favor of exercising

2    supplemental jurisdiction.

3               Lastly, convenience and fairness do not weigh in favor

4    of exercising supplemental jurisdiction.        The federal and state

5    fora are equally convenient for the parties.         There is no reason

6    to doubt that the state court will provide an equally fair

7    adjudication of the issues.      Accordingly, the court declines to

8    exercise supplemental jurisdiction and will remand plaintiff’s

9    remaining state law claim.

10              IT IS THEREFORE ORDERED that this case be, and the same

11   hereby is, REMANDED to the Superior Court of California, in and

12   for the County of San Joaquin.       The Clerk of this Court shall

13   forward a copy of this Order to the Clerk of the Superior Court

14   of California, in and for the County of San Joaquin.

15              IT IS SO ORDERED.

16   Dated:    March 9, 2021

17

18

19

20
21

22

23

24

25

26
27

28
                                          9
